 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:19-cr-15 DAD
12                      Plaintiff,
13           v.                                        STIPULATION AND ORDER
14    CONRADO VIRGEN MENDOZA,
15                      Defendants.
16

17          Plaintiff United States of America, by and through its counsel of record, and Defendant

18   Conrado Virgen Mendoza, by and through his counsel of record, hereby stipulate as follows:

19          1.     The parties agree to set a status conference hearing with respect to the two severed

20                 identification document fraud charges for November 4, 2019, at 10:00 a.m.

21          2.     The parties further agree to the following briefing schedule concerning the

22                 viability of the severed charges. The government’s memorandum shall be filed on

23                 or before October 15, 2019. The defendant’s response shall be filed on or before

24                 October 22, 2019. The government’s reply, if any, shall be filed on or before

25                 October 29, 2019.

26          3.     Time has previously been excluded to and through the trial, which commenced on

27                 September 9, 2019.

28          4.     The parties further agree and stipulate, and request that the Court find the
                                                      1
 1               following:

 2               a.      The delay from September 9, 2019, through November 4, 2019,

 3               is a basis for the exclusion of time for Speedy Trial purposes, for further briefing

 4               and preparation for trial.

 5               c.      Based on the above-stated findings, the ends of justice served by

 6               continuing the case as requested outweigh the interest of the public and the

 7               defendant in a trial within the original date prescribed by the Speedy Trial Act.

 8               d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

 9               3161, et seq., within which trial must commence, the time period of September 9,

10               2019, to November 4, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.

11               §§ 3161(h) (7)(A), because it results from a continuance granted by the Court at

12               the parties’ request on the basis of the Court’s finding that the ends of justice

13               served by taking such action outweigh the best interest of the public and the

14               defendants in a speedy trial.

15        7.     Nothing in this stipulation and order shall preclude a finding that other provisions

16        of the Speedy Trial Act dictate that additional time periods are excludable from the period

17   IT IS SO STIPULATED.

18   DATED:      October 1, 2019.       Respectfully submitted,

19                                      McGREGOR W. SCOTT
20                                      United States Attorney

21                                      /s/ Karen A. Escobar___________________
                                        KAREN A. ESCOBAR
22                                      LAURA D. WITHERS
                                        MICHAEL G. TIERNEY
23
                                        Assistant United States Attorneys
24
     DATED:      October 1, 2019.
25
                                        /s/ Megan T. Hopkins
26                                      MEGAN T. HOPKINS
                                        ERIN SNIDER
27
                                        Counsel for Conrado Virgen Mendoza
28
                                                     2
 1

 2

 3                                      ORDER

 4        Having reviewed the stipulation of the parties,

 5   IT IS SO ORDERED.
 6
       Dated:   October 2, 2019
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
